PER CURIAM.
Petitioner. is presently serving a five-year sentence in the Tennessee State Penitentiary at Nashville, Tennessee. He has sought writ of mandamus to compel the State of Florida to grant him a speedy trial on the charge lodged against him in the Criminal Court of Record, Polk County, Florida. He states that his motion for a fair and speedy trial was “taken under advisement” on August 4, 1969, and that subsequently, on December 7, 1969, he received a letter from the Judge of the Criminal Court of Record stating that his motion would be placed in the file and upon release from the Tennessee State Penitentiary his case would be set for trial.
This Court issued writ of mandamus under the rule set out in Dickey v. Circuit Court, 200 So.2d 521 (Fla.1967). Subsequently, we received a letter from the Honorable Gordon MacCalla, County Solicitor of Polk County dated June 10, 1970, as follows:
“The office of the County Solicitor of Polk County, Florida, is, this date, initiating a request through the Governor of *150the State of Florida to the Governor of the State of Tennessee to obtain the custody of said Ronald E. Van Wart, together with one Thomas Franklin Williamson, in order that they may be given a speedy trial.”
It thus appears that the peremptory writ of mandamus should not issue and that the alternative writ of mandamus should be and is hereby, discharged.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.